DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 are pending in the application.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hayman et al. (US 2012/0006287 A1) hereinafter Hayman, Kuhlbach et al. (US 8,146,543 B2) hereinafter Kuhlbach, and Naoki (JP2011157827A) hereinafter Naoki are the closest prior art of record. Hayman and Kuhlbach each disclose an engine with a cylinder head with a specific arrangement of the exhaust ports. However, Hayman nor Kuhlbach anticipate or render obvious at least, “wherein a first wall (45) is provided to partition two exhaust ports (41 a) in the first cylinder, a second wall (47) is provided to partition two exhaust ports (41b) in the second cylinder, and the second wall (47) is longer than the first wall (45).” Naoki does disclose a second partition wall longer than the first, however, it would require impermissible hindsight to combine the invention of either Hayman or Kuhlbach with that of Naoki since the engine cylinder configurations are different. Claims 2-4 are allowed based on their dependence on an allowable independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747